Exhibit 10(x.1)
FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
BY AND BETWEEN DUSA PHARMACEUTICALS, INC. AND
MR. ROBERT F. DOMAN
     THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “First Amendment”) is
made as of the 26th day of November, 2008 (the “Effective Date”), by and between
DUSA Pharmaceuticals, Inc., a corporation duly organized under the laws of the
Commonwealth of Massachusetts, having offices located at 25 Upton Drive,
Wilmington, Massachusetts (“DUSA”), and Robert F. Doman, currently residing at
30 Monument Square, Suite 410, Charlestown, Massachusetts 02129 (“Doman” and
collectively with DUSA, the “Parties”).
     WHEREAS, DUSA and Doman are parties to that certain employment agreement
dated December 29, 2004 (the “Agreement”), pursuant to which DUSA employs Doman
as President and Chief Executive Officer and Doman continues to accept such
employment; and
     WHEREAS, Doman’s bonus opportunity was increased at the time of his
promotion to Chief Executive Officer and the parties desire to reflect this
change in his Employment Agreement; and
     WHEREAS, DUSA and Doman wish to amend the Agreement to ensure that
separation pay that is payable under the Agreement will not constitute a
deferral of compensation under Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”); and
     NOW, THEREFORE, in consideration of the various promises and undertakings
set forth in this Amendment, the Parties agree to amend the Agreement as
follows:

1.   Paragraph 3 of the Agreement (Remuneration), which reads in relevant part:

Following the end of each fiscal year, the Board may award a cash bonus to Doman
in an amount up to Forty percent (40%) of his current base salary for such year,
as determined by the Board in its sold discretion.
     Shall be amended to reflect an increase in the cash bonus opportunity
percentage to read:
Following the end of each fiscal year, the Board may award a cash bonus to Doman
in an amount up to Fifty percent (50%) of his current base salary for such year,
as determined by the Board in its sold discretion.

2.   As of the Effective Date, Subsections 10.B.(i) and (iii) of the Agreement
are hereby deleted in their entirety and replaced with the following:

     “10. Termination of Employment.
* * *
          B. If Doman’s employment is terminated by the COMPANY without cause
the COMPANY shall:
               (i) pay Doman a severance allowance equivalent to twelve months
then current base salary, payable as a lump sum, within sixty (60) days
following the date of such termination;

 



--------------------------------------------------------------------------------



 



* * *
               (iii) Doman will be entitled to continued medical insurance to
the same extent in which he participated prior to his termination date until the
earlier to occur of one year following the termination date or the day Doman
becomes eligible for and receives similar benefits with a new employer.
Additionally, Doman will receive, in a lump sum cash payment within sixty
(60) days following his termination, the value of any life insurance or other
welfare benefits to the same extent in which he participated prior to his
termination date, as if such benefits were continued for one year following his
termination date.
* * *
     Except as specifically described above, Subsection 10.B. shall remain
otherwise unchanged. Additional text is italicized.
3. As of the Effective Date, the first sentence of Section 11 is hereby deleted
in its entirety and replaced with the following:
     “11. Change of Control. If Doman’s employment agreement is terminated by
the COMPANY without cause upon the consummation of a “change in control” as
defined herein or at any time within three (3) years following such
consummation, Doman shall receive, within five (5) days after such termination
(except as otherwise specifically provided below) from the COMPANY or its
successor, a lump sum payment equal to (i) three (3) times his base salary
during the last fiscal year in which Doman is associated with the COMPANY
(including any amounts due as severance under Paragraph 10B.(i) of this
Agreement) if such termination is made effective on the date of consummation of
such “change of control”, or (ii) three (3) times such base salary (including
any amounts due as severance under Paragraph 10B.(i) of this Agreement) less the
amount of salary paid from the date of consummation to the effective date of
termination if such termination is effective following such consummation but
within three years of such consummation; provided, however, Doman shall be
entitled to any amounts due as severance under Paragraph 10B.(i) of this
Agreement, immediate vesting of all stock options, and continued medical
benefits to the same extent in which he participated prior to the change in
control until the earlier to occur of one (1) year following the “change of
control” or the date Doman becomes eligible for and receives similar benefits
with a new employer. Additionally, Doman will receive, in a lump sum cash
payment within sixty (60) days following his termination, the value of any life
insurance or other welfare benefits to the same extent in which he participated
prior to his termination date, as if such benefits were continued for one year
following his termination date.
     Except as specifically described above, Section 11 shall remain otherwise
unchanged. Additional text is italicized.
4. Effect of Amendment. Except as amended specifically by this First Amendment,
the Agreement shall remain in full force and effect and shall be unaffected by
this First Amendment.
5. Defined Terms. All terms used in this First Amendment and not otherwise
defined in this First Amendment shall have the meanings assigned to such terms
in the Agreement.
6. Governing Law. This First Amendment shall be governed by the laws of the
State of New Jersey.
7. Counterparts. This First Amendment may be executed in counterparts, each of
which, when taken together, shall be deemed to be one and the same instrument.

- 2 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this First Amendment, by
their representative officers hereunto duly authorized, the day and the year
first written above.

                  ATTEST:       DUSA PHARMACEUTICALS, INC.    
 
               
/s/ Patricia Hommel
      By:   /s/ Richard C. Christopher    
 
         
 
Richard C. Christopher    
 
          Vice President and Chief Financial Officer      
 
      Dated:   November 26, 2008    
 
               
WITNESS:
               
 
               
/s/ Susan Tennent
 
      By:   /s/ Robert F. Doman
 
Robert F. Doman, President and Chief
Executive Officer      
 
      Dated:   November 26, 2008    

- 3 -